DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 January 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a “tangible computer readable storage medium”.
The phrase “tangible computer readable storage medium” fails to recite statutory subject matter because the above phrase includes both statutory (hardware) and non-statutory (signals) embodiments.   On this basis, claim 20 is rejected for failing to recite statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0016326 by Craig et al.
As to claim 1, Craig discloses a method of protecting an integrated circuit comprising: 
receiving a plurality of key inputs for enabling operation of the integrated circuit (Craig: Page 1, Sec 5-6; password input); 
determining whether the received key inputs are correct key inputs for enabling operation of the integrated circuit (Craig: Page 1, Sec 5-6; input password compared to stored password); and 
if the received key inputs are determined to be incorrect key inputs, locking sequential logic and combinational logic of the integrated circuit until correct key inputs are received (Craig: Page 1, Sec 5-6; IC locked if passwords do not match).
As to claim 2, Craig discloses wherein the integrated circuit comprises a key- controlled locking mechanism, a first circuit corresponding to an original circuit, and a second circuit corresponding to a dummy circuit, wherein the key-controlled locking mechanism enables either the first circuit or the second circuit to be active based on the plurality of key inputs (Craig: Page 1, Sec 5-6; correct authentication unlocks normal operation of IC chip, improper authentication invokes false data generator circuit to obfuscate the fact that the chip is locked).

Allowable Subject Matter
Claims 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the art of record discloses the integrated circuit locking mechanism as described in independent claims 3 and 12 including but not limited to the specific structural elements used to create the obfuscation finite state machine that is activated by improper key inputs to unlock the integrated circuit.  Examiner notes that Claim 20 would be allowable if the rejection of claim 20 under 35 U.S.C. 101 were to be overcome with no change to the scope of claim 20 as written.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2006/0036872 by Yen discloses locking an IC when an incorrect password is input
U.S. Patent Application Publication No. 2007/0189532 by Onozu et al. discloses locking an IC when an incorrect PIN is input

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432